Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is responsive to Applicant’s application filed 04/14/2022. Claim 1 has been amended. Claim 9 is newly added.  Claims 1-9 are pending in this office action

Response to Arguments
3.	Applicant's arguments with respect to amended features in claim 1 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's argued, Hansen does not teach anything corresponding to the “search" feature of Claim 1 (Amendment page 10). 
In response to Applicant’s argument, nowhere mentioned about feature from the search? in original Specification/Claims/Drawing

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen et al. (US Patent Publication No. 2017/0108348  A1, hereinafter “Hansen”). 
As to Claim 1, Hansen teaches the claimed limitations:
“An interest estimation device comprising a circuitry configured to:” as  approach to selecting/presenting places of interest, the server system relies upon configuration of a variety of user interests/needs and trip requirements (particular routes and time schedules) to provide a limited, yet highly relevant, set of proposed POIs for consideration by vehicle occupants during operation of a vehicle on a configured trip (paragraph 0008).
 “acquire visited POI information representing a point of interest (POI) which a user visited in the past and a visiting time at which the POI was previously visited” as a scheduling engine utilizes designated destination arrival time to disqualify/filter out POIs that cannot be accommodated in a current trip due to an estimated time of arrival of the vehicle at the designated destination. The filtering and prioritization criterion applied to any given contemplated/in-progress trip can be tailored including: previously visited waypoints,  the specified destination, target time of arrival (paragraphs 0037). Waypoint server includes a vehicle status service that is configured to access/receive, a variety of vehicle status information including: a currently designated trip, type of trip event(s) at destination, current location, driver identity, passenger identity, last stop information, time since last rest stop, time period (paragraphs 0069 0076).  A configuration module is configured to identified users via browsers, Web pages and associated messaging for populating the POI database and query engine with a variety of configuration information relating to and describing/defining properties of: vehicles, POIs and trips including scheduled waypoints along routes of specified trips. The configuration module includes a file server and defined configuration files defining a waypoint management Web site functionality supporting/defining a set of Web pages facilitating input of descriptions of: both preferences and event histories; POIs; and trips including time/duration, and purpose (paragraph 0081).
 	“search for one or more events that were held at the POI represented by the acquired visited POI information and at the visiting time represented by the visited POI information and estimate a user's interest on the basis of a result of the search” as a vehicle status service  configured to access/receive a variety of vehicle status information including: a currently designated trip, type of trip (pleasure/vacation, business, appointment/event), current location, driver identity, passenger identity, fuel range, last stop information (time, location, purpose, time since last rest stop (duration lasting at least a configured rest time period—e.g. 30 minutes), estimated remaining fuel range and vehicle maintenance parameter values. The waypoint server uses the vehicle status information to determine current levels of need for the vehicle/occupants with regard to particular categories of POIs (paragraphs 0078, 0081; see also figure 2). POI records can be configured by specifying: a POI identification including unique site identification, a uniqueness score, POI type/classification, location, hours of availability/service, available capacity, amenities, menu including costs, ratings , special offers, loyalty/rewards programs, sponsor agreement terms, estimated time duration for visit. A registered POI, after performing an initial registration procedure is allocated a corresponding, uniquely identified record within a POI table maintained on the POI database and query engine (paragraphs 0085, 0087-0088; see also figure 3C).
 	“output a result of the estimation to an external device through a network or display the result of the estimation on a display of the interest estimation device” as the trip definition includes a current trip route to a destination, an estimated time of arrival (ETA) at the destination, a desired time of arrival at the destination, and a delay factor indicating a degree to which the ETA can exceed the desired time of arrival (paragraphs 0009, 0030-0031, 0033).  The identified trip enables the waypoint display module updated display definition for presentation to vehicle occupants. Such information includes: a list of currently scheduled waypoints on the identified trip (with times provided by the scheduling module) and a list of currently proposed POIs. The waypoint display module associates each currently scheduled waypoint with a map coordinate for rendering on a graphical display output depicting a map including: a trip route that passes through all scheduled waypoints and a set of nodes corresponding to each one of the currently scheduled waypoints. The waypoint display module is configured to provide for local presentation (output) alert messages and any other notifications relating to scheduled waypoints (paragraphs 0100; see also figures 9-10). During the waypoint display module associates each currently scheduled waypoint with a map coordinate for rendering on a graphical display output depicting a map including: a trip route that passes through all scheduled waypoints and a set of nodes corresponding to each one of the currently scheduled waypoints. During the waypoint display module generates proposed POI overlays based upon the proposed POI listings associated with the identified trip (paragraphs 0152-0153).

As to claim 9 is rejected under 35 U.S.C102(a)(1), the limitations therein have substantially the same scope as claim 1. In addition, Hansen teaches the waypoint server system carries out a method for incorporating a new waypoint, based upon a proposed place of interest (POI) (paragraph 0009). Therefore this claim is rejected for at least the same reasons as claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
5.	Claims 2-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hansen et al. (US Patent Publication No. 2017/0108348  A1) as applied to claim 1 above, and further in view of Setoguchi et al. (US Patent Publication No.  2012/0150777 A1, hereinafter “Setoguchi”).
As to Claim 2, Hansen teaches the claimed limitations:
 	“Wherein, in a case in which one or more events were able to be retrieved, or in a case in which one or more events were able to be retrieved and a time in which holding periods of all the retrieved one or more events and the visiting time represented by the visited POI information overlap each other is equal to or higher than a predetermined proportion of the visiting time, the circuitry estimates that the user is interested in the one or more events” as (paragraphs 0037, 0069, 0076, 0081, 0085, 0087-0088). 
Hansen does not explicitly teach the claimed limitation “visited POI information overlap each other”.
Setoguchi teaches course overlap schedule (paragraph 0069). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hansen and Setoguchi before him/her, to modify Hansen visited POI information overlap each other because that would analyze the content of the inquiry, narrows down a range of user's action based on the action history information as taught by Setoguchi (paragraph 0003).

As to Claim 3, Hansen teaches the claimed limitations:
 	“Wherein, on the basis of a time in which a holding period of each one or more events that has been retrieved and the visiting time represented by the visited POI information overlap each other, the circuitry estimates a degree of the user's interest in each one or more events” as (paragraphs 0009, 0030, 0037, 0069, 0076, 0081, 0085, 0087-0088). 
Hansen does not explicitly teach the claimed limitation “visiting time represented by the visited POI information overlap each other”
Setoguchi teaches course overlap schedule (paragraph 0069). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hansen and Setoguchi before him/her, to modify Hansen visited POI information overlap each other because that would analyze the content of the inquiry, narrows down a range of user's action based on the action history information as taught by Setoguchi (paragraph 0003).

As to Claim 4, Hansen teaches the claimed limitations:
 	“Wherein the circuitry estimates the degree of the user's interest in each one or more events also on the basis of a scale of each one or more events that has been retrieved” as (paragraphs 0009, 0030, 0037, 0069, 0076, 0081, 0085, 0087-0088). 

As to Claim 5, Hansen teaches the claimed limitations:
 	“Wherein the circuitry estimates a degree of the user's interest in the POI represented by the visited POI information on the basis of the time in which holding periods of all the one or more events that have been retrieved and the visiting time represented by the visited POI information do not overlap each other” as (paragraphs 0037, 0069, 0076, 0081, 0085, 0087-0088).
Hansen does not explicitly teach the claimed limitation “the visited POI information do not overlap each other”
Setoguchi teaches course overlap schedule (paragraph 0069). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hansen and Setoguchi before him/her, to modify Hansen visited POI information do not overlap each other because that would analyze the content of the inquiry, narrows down a range of user's action based on the action history information as taught by Setoguchi (paragraph 0003).

As to Claim 6, Hansen teaches the claimed limitations:
 	“Wherein, in a case in which an event was not able to be retrieved or in a case in which one or more events were able to be retrieved and the time in which holding periods of all the retrieved one or more events and the visiting time represented by the visited POI information overlap each other is lower than a predetermined proportion of the visiting time, the circuitry estimates that the user is interested in the POI represented by the visited POI information” as (paragraphs 0037, 0069, 0076, 0081, 0085, 0087-0088, 0095, 0103). 
Hansen does not explicitly teach the claimed limitation “visited POI information overlap each other”
Setoguchi teaches course overlap schedule (paragraph 0069). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hansen and Setoguchi before him/her, to modify Hansen visited POI information overlap each other because that would analyze the content of the inquiry, narrows down a range of user's action based on the action history information as taught by Setoguchi (paragraph 0003).

As to Claim 7, Hansen teaches the claimed limitations:
 	“Wherein the circuitry estimates a degree of the user's interest in the POI represented by the visited POI information on the basis of the time in which holding periods of all the one or more events that have been retrieved and the visiting time represented by the visited POI information do not overlap each other” as (paragraphs 0037, 0069, 0076, 0081, 0085, 0087-0088).
Hansen does not explicitly teach the claimed limitation “the visited POI information do not overlap each other”
Setoguchi teaches course overlap schedule (paragraph 0069). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hansen and Setoguchi before him/her, to modify Hansen visited POI information do not overlap each other because that would analyze the content of the inquiry, narrows down a range of user's action based on the action history information as taught by Setoguchi (paragraph 0003).

As to Claim 8, Hansen teaches the claimed limitations:
 	“Wherein the circuitry estimates a degree of the user's interest in the POI represented by the visited POI information on the basis of the time in which holding periods of all the one or more events that have been retrieved and the visiting time represented by the visited POI information do not overlap each other” as (paragraphs 0037, 0069, 0076, 0081, 0085, 0087-0088).
Hansen does not explicitly teach the claimed limitation “the visited POI information do not overlap each other”
Setoguchi teaches course overlap schedule (paragraph 0069). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Hansen and Setoguchi before him/her, to modify Hansen visited POI information do not overlap each other because that would analyze the content of the inquiry, narrows down a range of user's action based on the action history information as taught by Setoguchi (paragraph 0003).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/24/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156